IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                            RENDERED: DECEMBER 16, 2021
                                                    NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0364-WC


DEBRA SUE DARNELL                                                    APPELLANT



                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2020-CA-0451
                     WORKERS’ COMPENSATION BOARD
                            NO. WC-16-89179



SAPUTO DAIRY; COMMONWEALTH OF                                        APPELLEES
KENTUCKY, EX REL. DANIEL CAMERON,
ATTORNEY GENERAL; HONORABLE GREG
HARVEY, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD




                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

                               I. BACKGROUND

      Debra Darnell had worked for Saputo Dairy for thirteen years. On March

16, 2016, Darnell was cleaning the piece of machinery that places caps on

bottles when the employer-provided stepstool on which she stood broke,

causing her to sustain injuries to her left hip and lower back when she fell to

the floor. She had worked in her position as a “capper” for more than two

years when the stool broke. As a result of the work injury, Darnell had surgery

to fuse her sacroiliac joint (which connects the hip bones to the sacrum).
      On January 25, 2019, the Workers’ Compensation Administrative Law

Judge (ALJ) determined Darnell is permanently and totally disabled as a result

of her work injury and awarded her weekly benefits which would terminate at

the age of seventy pursuant to KRS 342.730(4). Darnell appealed to the

Workers’ Compensation Board, arguing the amendment of KRS 342.730(4) was

not retroactive. The Board affirmed the ALJ’s decision pursuant to Holcim v.

Swinford, 581 S.W.3d 37 (Ky. 2019), which held the 2018 amendment to KRS

342.730(4) applied retroactively. Darnell also argued the subsection was

unconstitutional for various reasons. The Board acknowledged it lacked

jurisdiction to determine the statute’s constitutionality.

      Darnell appealed the Board’s decision to the Court of Appeals, which

affirmed her award and held KRS 342.730(4) and its retroactive application

were constitutional. Darnell now appeals to this Court, arguing: (1) KRS

342.730(4) violates the equal protection clauses of the United States and

Kentucky Constitutions, as written and as retroactively applied; (2) KRS

342.730(4) violates Kentucky’s constitutional prohibition against special

legislation; (3) retroactive application of KRS 342.730(4) denies her due process

rights; and (4) retroactive application of KRS 342.730(4) violates the contracts

clauses of the United States and Kentucky Constitutions. The Attorney

General filed a motion to intervene to defend the constitutionality of the

statute, which we granted. For the following reasons, we hold that KRS

342.730(4) is constitutional as written and as applied and affirm the Court of

Appeals.



                                         2
                                     II. ANALYSIS

      KRS 342.730(4) concerns the termination of workers’ compensation

benefits. In Parker v. Webster Cnty. Coal, LLC (Dotiki Mine), 529 S.W.3d 759

(Ky. 2017), this Court found the then-current 1996 version of KRS 342.730(4)

unconstitutional on equal protection grounds. The 1996 version of the statute

tied the termination of workers’ compensation benefits to the time at which the

employee qualified for old-age Social Security benefits. This Court held this

was an arbitrary distinction with no rational relation to a legitimate state

interest. Id.

      In Holcim, 581 S.W.3d at 41, this Court considered whether a 2018

version of KRS 342.730(4) could be applied retroactively. Quoting a Legislative

Research Commission comment beneath the statute, we held in Holcim that the

amendment “applies to those cases which ‘have not been fully and finally

adjudicated, or are in the appellate process, or for which time to file an appeal

[h]as not lapsed, as of the effective date of this Act.’” Id. at 44.

      Whereas the pre-Parker version of KRS 342.730(4) linked workers’

compensation benefit termination to the time at which the worker qualified for

old-age Social Security benefits (and thereby violated an individual’s right to

equal protection under the law by arbitrarily treating similarly-situated

individuals differently), the 2018 version of the statutory subsection links the

termination of benefits to the injured employee attaining a particular age.

Under the amendment, a claimant’s benefits terminate on his or her seventieth

birthday or four years after his or her work injury or last injurious exposure,



                                          3
whichever occurs later. Darnell argues this statute is constitutionally infirm

on multiple grounds.

   A. Equal Protection

      Darnell argues the amendment to KRS 342.730(4) violates her rights to

equal protection under the law, as guaranteed by the United States and

Kentucky Constitutions. The basis for her argument is that the amendment

treats older injured workers and younger injured workers differently.

      The 14th Amendment of the United States Constitution and Sections 1,

2, and 3 of the Kentucky Constitution contain the respective federal and state

equal protection clauses. Their “goal . . . is to ‘keep[ ] governmental decision

makers from treating differently persons who are in all relevant respects alike.’”

Vision Mining, Inc. v. Gardner, 364 S.W.3d 455, 465 (Ky. 2011) (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). Because “[w]orkers’ compensation

statutes concern matters of social and economic policy,” if a rational basis or

substantial and justifiable reason supports the classifications they create, we

must uphold it. Id. at 466 (citing Cain v. Lodestar Energy, Inc., 302 S.W.3d 39,

42 (Ky. 2009)). “In sum, we will uphold the age limitation here so long as it

rationally relates to a legitimate state objective.” Cates v. Kroger, 627 S.W.3d

864, 871 (Ky. 2021).

      As this Court has stated, “acts of the legislature carry a strong

presumption of constitutionality.” Wynn v. Ibold, Inc., 969 S.W.2d 695, 696

(Ky. 1998). “Doubts regarding constitutionality must be resolved in favor of

upholding the law.” Cates, 627 S.W.3d at 870. Furthermore, “the principle of



                                         4
reducing workers’ compensation benefits at an age when workers typically

become eligible for alternative forms of income replacement is not new to

Kentucky.” Wynn, 969 S.W.2d at 696.

      We took up the constitutionality of the 2018 amendment to KRS

342.730(4) in Cates, 627 S.W.3d at 871, holding, “the current version of KRS

342.730(4) is not violative of the Equal Protection Clause because the age

classification is rationally related to a legitimate state purpose.” We do not

depart from that recent holding today.

      As this Court held in Parker, “[t]he rational bases for treating younger

and older workers differently [are]: (1) it prevents duplication of benefits; and

(2) it results in savings for the workers' compensation system.” 529 S.W.3d at

768. Four years later, we stated, “we remain convinced that preventing a

duplication of wage-loss protection programs and promoting the solvency of the

workers’ compensation system are legitimate state interests.” Cates, 627

S.W.3d at 870. We are unpersuaded to deviate from this position by Darnell’s

arguments that KRS 342.730(4) does not prevent duplicative income

replacement benefits, avoid duplicative governmental benefits, or provide a

savings for the workers’ compensation system; nor are we convinced that

savings to the workers’ compensation system is not a valid basis to uphold a

statute in the face of an equal protection argument. Again, today, we hold the

statute passes the rational basis test as it “treats alike all those who receive

workers’ compensation benefits.” Id. at 871.




                                         5
      Darnell argues that even if the statutory amendment were constitutional

on equal protection grounds (as we have held), it is unconstitutional to apply

the statute retroactively to her claim, as her injury occurred before the effective

date of the amendment. However, “[t]he legislature ‘may amend the law and

make the change applicable to pending cases, even when the amendment is

outcome determinative.’” Id. (quoting Bank Markazi v. Peterson, 578 U.S. 212

(2016)). Here, this Court declared one version of the statutory subsection

unconstitutional and the legislature passed a new subsection, providing for

retroactive effect—and the legislature was within constitutional bounds in so

doing.

   B. Special Legislation

      Darnell next argues KRS 342.730(4) violated Kentucky’s constitutional

provisions regarding special legislation. Specifically, she points to the

prohibitions in Section 59 of the Kentucky Constitution, which state, in

pertinent part:

      The General Assembly shall not pass local or special acts
      concerning any of the following subjects, or for any of the following
      purposes, namely:

      ....

      Fifth: To regulate the limitation of civil or criminal causes.

      ....

      Twenty-fourth: To regulate labor, trade, mining or manufacturing.

      Darnell links this argument to her equal protection argument—

essentially arguing the legislation discriminates against older workers and



                                         6
favors business owners in an attempt to save employers money on workers’

compensation insurance premiums. She also makes the argument that older

workers are discriminated against because, if they receive permanent partial

disability benefits, they will not receive the entirety of their awards, unlike

younger injured workers. This is another attempt at making the same

argument under a different veil. We reject it, too, as all injured workers’

benefits terminate at age seventy under the amendment.

      This Court addressed a similar special legislation argument in Cates, 627

S.W.3d at 872, holding the amended statutory subsection was not special

legislation as it did not apply “to a particular individual, object or locale.”

(Citing Calloway Cnty. Sheriff's Dep’t v. Woodall, 607 S.W.3d 557, 573 (Ky.

2020)). We held in Cates, “[t]he argument that the statute differentiates

between older and younger workers is a classification argument, which is

properly considered under sections 1, 2, and 3 of the Kentucky Constitution.”

Id. And, just as in Cates, we reiterate: “KRS 342.730(4) is simply not special

legislation.” Id.

   C. Due Process

      Darnell also argues the retroactive application of KRS 342.730(4)

stripped her of her property right to workers’ compensation benefits in violation

of due process rights, as she did not receive prior notice or a hearing. We

addressed this issue in Cates, holding the claimants had no vested right in the

duration and amount of their benefits “until they have received a final

judgment in their favor.” Cates, 627 S.W.3d at 873. The same is true here.



                                          7
Because Darnell had no vested right in the duration of her benefits, a statute

terminating them at a specific age did not deny her due process.

   D. Contracts Clause

      Finally, Darnell argues the retroactive application of KRS 342.730(4)

denies her rights under the contracts clauses of the federal and state

constitutions. Both the Constitution of the United States and the Kentucky

Constitution protect citizens of our Commonwealth from the state’s

infringement on their right to contract. Article 1, Section 10, Clause 2 of the

United States Constitution reads, in pertinent part, “[n]o State shall . . . pass

any Bill of Attainder, ex post facto Law, or Law impairing the Obligation of

Contracts . . . .” Likewise, Section 19 of the Kentucky Constitutions provides,

“[n]o ex post facto law, nor any law impairing the obligation of contracts, shall

be enacted.” Darnell argues KRS 342.730(4) violates these contracts clauses.

      In Dowell v. Matthews Contracting, 627 S.W.3d 890, 895 (Ky. 2021), this

Court stated if “the fundamental premise of a Contracts Clause analysis—the

existence of a contract—is absent . . . our analysis ends.” See Gen. Motors

Corp. v. Romein, 503 U.S. 181, 190 (1992) (holding Contracts Clause

inapplicable because the employer and employee did not assent to specific

statutory terms). Therefore, we must first determine whether a contract exists

in this case.

      Darnell “point[s] to no contract or place within the statutory scheme

where [she is] guaranteed certain benefits that were mutually assented to and

bargained for.” Dowell, 627 S.W.3d at 895. This Court has held “the Workers’



                                         8
Compensation Act (WCA) does not constitute a contract between Kentucky

workers and their employers or the state.” Id. at 894. Rather than providing

contractual rights, we explained, “the WCA is a statutory scheme that may be

amended as the General Assembly chooses, provided it fits within our

constitutional framework.” Id. at 894–95. “The workers’ compensation system

is controlled by the state and is governed by legislative enactments. It is not a

contract . . . between employers and their employees. Changes to the relevant

statutes, therefore, do not create a Contracts Clause issue.” Id. at 896.

      Since the Workers’ Compensation Act does not constitute a contract, “a

complete Contracts Clause analysis is unnecessary.” Id. at 894. The

protections of the clauses simply do not apply. “Because the WCA does not

form a contract, there are no contractual rights that the amendment to KRS

342.730(4) could infringe.” Id. at 895. Just as in Dowell, we hold there was no

contracts clause violation.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals.

      All sitting. All concur.




                                        9
COUNSEL FOR APPELLANT:

Jeffery A. Roberts



COUNSEL FOR APPELLEE, Saputo Dairy:

Stephanie D. Ross
Reminger Co., LPA


COUNSEL FOR APPELLEE, COMMONWEALTH OF KENTUCKY, EX REL.
DANIEL CAMERON, ATTORNEY GENERAL:

Matthew F. Kuhn
Brett R. Nolan
Alexander Y. Magera


ADMINISTRATIVE LAW JUDGE:

Hon. Greg Harvey


WORKERS’ COMPENSATION BOARD:

Michael W. Alvey
Chairman




                                10